Citation Nr: 1749070	
Decision Date: 10/31/17    Archive Date: 11/06/17

DOCKET NO.  04-04 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a headache disorder.


REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Attorney 


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel 






INTRODUCTION

The Veteran had active duty service from March 1974 to September 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas. 

In an August 2012 decision, the Board denied the claim for service connection for migraine headaches.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In April 2013, the Court granted a Joint Motion and remanded the claim to the Board for adjudication consistent with the Joint Motion.  The Board subsequently remanded the claim for additional development in November 2013 and June 2016.  In March 2017, the Board denied the claim for service connection for headaches.  That decision was vacated in October 2017.  


FINDING OF FACT

Resolving all doubt in the Veteran's favor, headaches that initially manifested in service have continued since service.  


CONCLUSION OF LAW

The criteria for service connection for headaches have been met.  38 U.S.C.A. 
§§ 1110, 5107 (West 2016); 38 C.F.R. § 3.303.  







REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that his headache disorder began in service and has continued since service.  He maintains that his headaches are related to being kicked in the head while playing basketball or due to the stress of military life.  The Veteran further asserts that he had headaches prior to service that were exacerbated by stress.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110  (West 2016); 38 C.F.R. § 3.303 (2016). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

Service treatment records reflect complaints of headache.  A headache disability was not noted on the entrance examination in January 1974.  A May 1974 entry in the service treatment shows that the Veteran was diagnosed with a viral upper respiratory infection.  The Veteran reported headaches over the frontal sinuses.  On an August 1974 report of medical history, the Veteran denied having frequent or severe headaches.  

The Board finds that the Veteran was in sound condition upon entrance to service.  When no preexisting condition is noted upon entry to service, a veteran is presumed to have been sound, and the presumption of soundness arises.  The burden then shifts to VA to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability was both preexisting and not aggravated by service.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  Clear and unmistakable evidence showing a chronic headache disability at entrance is not shown.  This is supported by the September 2016 addendum opinion, in which the examiner stated that the Veteran's assertions of having headaches during periods of stress prior to service did not constitute a chronic headache disorder.  Therefore, Board finds that he was in sound condition when he entered service. 

Post-service medical records show that the Veteran was diagnosed with tension headaches in March 1975.  A March 1975 record noted that he reported chronic severe headaches and a long history of same.  He reported having headaches as a child when he was being punished or under stress of any form.  He was diagnosed with somatic headaches due to tension and environment.  A May 1975 record reflects that the Veteran denied headaches.  In June 1975, the Veteran reported complaints of headaches, including one following a fall in which he sustained a cut in the area of his left eyebrow.  A record dated in June 1980 shows a complaint of light headaches.  A headache questionnaire dated in August 1994 reveals that the Veteran believed that eye strain might be causing his headaches. 

In a November 2004 written statement, the Veteran reported that his headaches started from a blow to the head with a basketball in basic training.  He stated that he kept having severe pain in his head and eventually received prescription medication for headaches.   

The Veteran had a VA examination in October 2010.  The examiner noted that the Veteran had vague complaints of headaches in service and a few complaints in 1975-76, immediately following service while he was incarcerated and following a head injury in the jail when he fell and suffered a one-inch laceration to the left eyebrow in June 1975.  Based on the lack of continued treatment and lack of formal evaluation, it was the examiner's opinion that the headaches in service and the few after service "could be" related.  However, the examiner noted that there were no formal evaluations to determine etiology, and therefore, they would be considered nonspecific headaches and not necessarily migraines.  Therefore, it was the opinion of the examiner that the Veteran's headaches were less likely than not related to those in service.  

In August 2011, the Veteran was afforded a VA examination by the examiner who provided the October 2010 medical opinion.  It was noted that the neurological examination was completely normal.  The examiner stated that the opinion was the same as in October 2010.  The examiner noted that the Veteran had some vague complaints of headaches in service and in 1975 and 1976.  He had been incarcerated during that time and fell and hit his head in June 1975.  At the present time, the examination was completely unremarkable.  The Veteran was diagnosed with subjective headache.  

In July 2014, the Veteran had a VA examination.  The Veteran reported that he started having headaches in March 1974 after he was kicked in the head while playing basketball, causing a nose bleed.  He reported that, in February 1975, his headaches were behind the right eye, but since then, the headaches were more frequent and occurred in the occipital skull area.  The examiner discussed the Veteran's in-service treatment for headaches, in conjunction with an upper respiratory infection, and his headaches in 1975 when he was first incarcerated.  The examiner noted that the Veteran's records showed a long history of chronic headaches, especially when the Veteran was being punished or under stress.  The examiner opined that it was less likely than not that the Veteran's headaches were incurred in or caused by service, because the evidence did not establish a headache condition while on active service or in 1975.  The examiner opined that periods of headaches are normal symptoms experienced by likely all human beings and they were not in themselves a chronic disability.  The examiner opined that the Veteran's complaints in service or while incarcerated after service were not indicative of a chronic headache condition, and that it was only in the last two years that the Veteran had been treated for a headache condition on a day to day basis.  The examiner noted that the Veteran had episodic headaches related to stress prior to service and after service, and that these were symptoms of stress and would not be deemed a headache disability or condition.  

In September 2016, an opinion obtained from the July 2014 VA examiner.  The examiner noted that the Veteran's symptoms in service were secondary to other conditions of an acute and resolvable nature - a cold/ upper respiratory infection and a minor head contusion-and that did not constitute a chronic headache condition, nor could it be interpreted as aggravation of a prior headache condition.  The examiner opined that the Veteran's headaches in childhood were due to situational stress and also did not constitute a chronic condition.  The examiner discussed the Veteran's lay statements regarding his headaches in service, including being yelled at for being absent without leave.  The examiner noted that the Veteran's statements did not constitute a headache condition while in service, and that the Veteran's headaches in times of stress or due to conflicts while incarcerated also did not show a chronic headache disability as intermittent headaches are of normal human symptomatology not constituting a chronic disability.  The examiner opined that medical evidence indicated that the Veteran's current headaches were secondary to obstructive sleep apnea with risk factors of morbid obesity and age.  The examiner opined that headaches due to minor contusions such as being hit in the nose were not medically noted to have sequelae or chronic headaches.  The examiner concluded that the Veteran's symptoms prior to and during service did not constitute a headache condition.  The examiner noted that only many years later did the Veteran develop chronic symptoms due to sleep apnea, and they were not secondary to anything that occurred in service and were not aggravated by service.  

In sum, service treatment records reflect complaints of headaches.  Although the Veteran denied headaches upon separation from service, he was diagnosed with tension headaches in 1975, shortly after his separation from service and certainly within a year of discharge.  The Veteran's lay statements reflect that his headaches started in service and later became more severe, requiring medication.  The Board finds the Veteran's statements to be competent and credible.  The reported history has been consistent during the appeal period as the Veteran reported the same history in his 2004 lay statement and upon VA examination in March 2014.  The Veteran's statements and the medical evidence of record establish that his that headaches initially manifested in service and have been continuous since service.  Although there is evidence against the claim, overall the evidence is at least in equipoise.  Thus, the benefit-of-the-doubt doctrine is for application and service connection for headaches is warranted.

ORDER

Service connection for headaches is granted.



____________________________________________
BRADLEY W. HENNINGS 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


